Exhibit 10.1

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

Execution Version

 

AMENDED AND RESTATED SUPPLY, SERVICE, AND SUPPORT AGREEMENT

 

This Amended and Restated Supply, Service, and Support Agreement (this
“Agreement”) is effective as of the date of last signature found below (the
“Restatement Date”) between Illumina, Inc., a Delaware corporation having a
place of business at 5200 Illumina Way, San Diego, CA  92122 (“Illumina”) and
Foundation Medicine, Inc. (“FMI”) having a place of business at 150 Second
Street, Cambridge, MA, 02141, on behalf of itself and its Ordering Affiliates
(collectively, “Customer”), and amends and restates that certain Supply,
Service, and Support Agreement dated July 25, 2013 (“Effective Date”) between
Foundation Medicine, Inc. and Illumina, as amended (“Prior Agreement”).  Upon
execution, the terms of this Agreement shall supersede and control over the
terms of the Prior Agreement.  Customer and Illumina may be referred to herein
as “Party” or “Parties.”

 

The Parties agree as follows:

 

1.Definitions.  The following terms have these meanings.  

 

“Affiliate(s)” means with respect to a Party, any entity that, directly or
indirectly, controls, is controlled by or is under common control with such
Party for so long as such control exists.  For purposes of this definition, an
entity has control of another entity if it has the direct or indirect ability or
power to direct or cause the direction of management policies of such other
entity or otherwise direct the affairs of such other entity, whether through
ownership of the voting securities of such other entity, by contract or
otherwise. For the avoidance of doubt, with respect to Customer the term
“Affiliate” shall in no event include Roche Holding Ltd, Basel, Switzerland
(“Roche”) or Chugai Pharmaceutical Co. Ltd., Tokyo, Japan (“Chugai”) and their
respective subsidiaries, unless the Parties specifically memorialize such
inclusion of Roche and/or Chugai and their respective subsidiaries in a signed
written amendment to this Agreement. With respect to Illumina, the term
“Affiliate” shall not include Helix Holdings I, LLC (“Helix”), or GRAIL, Inc.,
or their respective subsidiaries and members (other than Illumina).
Additionally, each Party may exclude any entity that would otherwise qualify as
an Affiliate pursuant to the above definition, in each case solely to the extent
such entity has not participated and is not then participating in activities
under this Agreement (including the grant of any intellectual property or other
rights), by providing written notice to the other Party.

 

“Affiliate Application Specific IP” means the Intellectual Property Rights of an
Affiliate of Illumina that pertain to the Product (and use thereof) only with
regard to specific field(s) or specific application(s).  Affiliate Application
Specific IP excludes all Core IP. By way of non-limiting example, Intellectual
Property Rights for […***…] are examples of Affiliate Application Specific
IP.  Affiliate Application Specific IP is a subset of Application Specific IP.

 

“Application Specific IP” means the Illumina Intellectual Property Rights,
inclusive of Affiliate Application Specific IP, that pertain to the Product (and
use thereof) only with regard to specific field(s) or specific
application(s).  Application Specific IP excludes all Core IP.  By way of
non-limiting example, Illumina Intellectual Property Rights for […***…] are
examples of Application Specific IP.  

 

“Base Price” means, on a Country-specific basis, with respect to

(x) any […***…],

(i) for […***…] of the Term after the Restatement Date, the lesser of (A)
Illumina’s […***…] for such […***…] in the applicable Country […***…], and (B)
[…***…] in the applicable Country […***…], as set forth in the relevant […***…]
Quote, and

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

(ii) for […***…] of the Term thereafter, the lesser of (A) […***…] in the
applicable Country […***…], and (B) […***…] in the applicable Country […***…],
as set forth in the relevant […***…] Quote; and

(y) any […***…], Illumina’s […***…].

For the avoidance of doubt, Illumina’s […***…].

“Consumable(s)” means Illumina-Branded reagents and consumable items that are
intended by Illumina for use with, and are to be consumed through the use of
Illumina Hardware.  Consumables are either TG Consumables or Non-TG Consumables
(including Temporary Consumables).  “TG Consumables,” which may also be referred
to herein as “Advantage Consumables,” are designated with the pre-fix “TG” in
their part number or product description, which prefix indicates that they have
the attributes detailed in Sections 10-12.  “Non-TG Consumables,” which may also
be referred to herein as “Non-Advantage Consumables,” are all Consumables other
than TG Consumables and includes Replacement Non-TG Consumables.  All references
in this Agreement to Consumables means both TG Consumables and Non-TG
Consumables unless specified otherwise in this Agreement.

 

“Consumable Kit(s)” means individual boxes containing TG Consumables.

 

“Core IP” means Illumina Intellectual Property Rights that pertain to or cover
aspects or features of the Product (or use thereof) that are common to the
Products in all applications and all fields of use. To avoid any doubt, and
without limitation, Core IP specifically excludes any and all Intellectual
Property Rights relating to […***…].  

 

“Country” or “Countries” means in the case of

 

(i)

Foundation Medicine, Inc.: the United States of America, including its
territories and possessions, and

 

(ii)

FMI Germany GmbH: Germany

provided that this definition shall automatically be deemed to be updated to
include the countries of formation or incorporation, as applicable, of FMI and
each of its Affiliates listed on Exhibit B attached hereto, as may be updated by
in a signed written amendment to this Agreement entered into by the Parties as
contemplated in the definition of the term ‘Ordering Affiliates’.

 

“Customer Use” means use in the Field, specifically excluding any use that (i)
is not in accordance with the Product’s Specifications or Documentation, (ii)
requires grants of rights or a license to Application Specific IP or Affiliate
Application Specific IP, (iii) is a re-use of a previously used Consumable, (iv)
is the disassembling, reverse-engineering, reverse-compiling, or
reverse-assembling of the Product, (v) is the separation, extraction, or
isolation of components of Consumables or other unauthorized analysis of the
Consumables, (vi) gains access to or determines the methods of operation of the
Product, (vii) is the use of a non-Illumina reagent/consumable with Illumina
Hardware (unless the Specifications or Documentation state otherwise), or (viii)
is the transfer to a third party of, or sub-licensing of, Software or
third-party software.

 

“Documentation” means Illumina’s user manual, package insert, and similar
documentation, for the Product in effect on the date that the Product
ships.  Documentation may be provided (including by reference to a website) with
the Product at the time of shipment or provided electronically from Illumina.

 

“Existing Instruments” means Illumina Hardware that was purchased by Customer
from Illumina or provided by Illumina prior to the Effective Date and that
Customer intends to use with the Consumables purchased under this Agreement.  

 

“Facility” or “Facilities” means laboratories in the Country(ies) that are
either owned by or leased by Customer.

 

“Field” means oncology, […***…].

 

***Confidential Treatment Requested***

2

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

“Illumina-Branded” means products that bear Illumina branding or the branding of
any Affiliate of Illumina.

 

“Illumina Hardware” means Illumina-Branded instruments, accessories, and
peripherals sold by Illumina or its Affiliates, including without limitation the
Transferred Equipment (as defined in Section 22.c), accessories, and peripherals
referenced in Section 22.c.

 

“Illumina Intellectual Property Rights” means all Intellectual Property Rights
owned or controlled by Illumina or Affiliates of Illumina as of the date of
shipment of the Product from Illumina. Application Specific IP, inclusive of
Affiliate Application Specific IP, and Core IP are separate, non-overlapping,
subsets within the Illumina Intellectual Property Rights.  

 

“Intellectual Property Right(s)” means all rights in patent, copyrights, trade
secrets, know-how, trademark, service mark and trade dress rights and other
industrial or intellectual property rights under the laws of any jurisdiction,
together with all applications therefor and registrations thereto.

 

“Net Price” means […***…].

 

“NIPT” means non-invasive pre-natal testing.

 

“Ordering Affiliates” means, as of the Restatement Date, the Affiliates of FMI
set forth on Exhibit B attached hereto. From time to time, the Parties may
mutually agree to modify Exhibit B by a signed written amendment to this
Agreement.

 

“OTS TG Consumable” means a TG Consumable that, on the date that a corresponding
Purchase Order is accepted, is listed on the webpage located at:
http://www.illumina.com/IAOTS.

 

“Product(s)” means the Consumables, Illumina Hardware, and Software that are
offered for sale under, purchased under or otherwise governed by the terms and
conditions of this Agreement.

 

“[…***…] Agreement” means the document to be entered into by and between
Illumina and Customer that will define the responsibilities of each Party with
respect […***…].

 

“Research” means (i) internal research, and (ii) research services provided to
third parties. Research Use includes […***…].

  

“Research Use” means use for Research, specifically excluding any use that (i)
is not in accordance with the Product’s Specifications or Documentation, (ii)
requires grant of rights or a license to Application Specific IP or Affiliate
Application Specific IP, (iii) is a re-use of a previously used Consumable, (iv)
is the disassembling, reverse-engineering, reverse-compiling, or
reverse-assembling of the Product, (v) is the separation, extraction, or
isolation of components of Consumables or other unauthorized analysis of the
Consumables, (vi) gains access to or determines the methods of operation of the
Product, (vii) is the use of a non-Illumina reagent/consumable with Illumina
Hardware (unless the Specifications or Documentation state otherwise), or (viii)
is the transfer  to a third party of, or sub-licensing of, Software or
third-party software.

 

“Sample […***…]” means […***…].  For clarity, Sample […***…] includes at least
the following steps: […***…].

 

“Service Contracts” means the Product maintenance, support, and technical
services products that Customer may purchase as set forth in Exhibit A.  Service
Contracts are subject to the separate conditions, limitations, and terms and
conditions that are set forth in Appendix I.  

 

 

***Confidential Treatment Requested***

3

Supply Agreement

 

--------------------------------------------------------------------------------

 

“Software” means Illumina-Branded software (e.g., Illumina Hardware operating
software, data analysis software), regardless of whether it is embedded in or
installed on Illumina Hardware or provided separately.

 

“Specifications” means Illumina’s written specifications for a Product in effect
for that Product on the date that the Product ships.

 

“Temporary Consumable(s)” means Non-TG Consumables purchased under this
Agreement that (i) Illumina agrees in writing may be used for Customer Use, and
(ii) Customer intends to use for Customer Use and for which a TG version of such
Consumable is not available from Illumina in the applicable Country.  Non-TG
Consumables purchased by Customer that Illumina agrees in writing may be used
for Customer Use as a result of Illumina’s inability to supply TG Consumables,
such written authorization not to be unreasonably withheld, are deemed to fall
within the definition of Temporary Consumable.  As of the Restatement Date, the
Parties acknowledge and agree that Non-TG Consumables operable on NovaSeq
systems (including NovaSeq S1 Consumables, NovaSeq S2 Consumables and NovaSeq S4
Consumables) are deemed to fall within the definition of Temporary Consumable to
the extent Customer uses (and informs Illumina in writing in advance of such
use) any such Consumables for Customer Use (and Illumina hereby agrees to such
Customer Use in accordance with clause (i) above), until such time that Illumina
makes commercially available a TG Version of the applicable Consumable available
in the applicable Country in accordance with and subject to Section 2.d.

 

“Term” or “term of this Agreement” means the term of this Agreement as defined
in Section 19.a.

 

“Third Party IP” means the Intellectual Property Rights of third parties wherein
third parties for purposes of this definition specifically exclude Affiliates of
Illumina.  

2.Applicability of Terms and Conditions.  

 

 

a.

Exclusive Terms.  This Agreement exclusively governs the ordering, purchase,
supply, and use of Product, and its terms shall override any conflicting,
amending and/or additional terms contained in any Purchase Orders, invoices or
similar documents, which are hereby rejected and shall be null and
void.  Failure of Illumina or Customer to object to any such conflicting,
amending and/or additional terms shall not constitute a waiver by Illumina or
Customer, nor constitute acceptance by Illumina or Customer of such terms.  The
conditions and restrictions on use and other activities set forth in this
Agreement are bargained for conditions of sale and, therefore, control the sale
of such Product and the rights in and to Products provided to Customer at
purchase.  This Agreement may be amended in writing only.  For clarity, written
amendments to this Agreement must be executed by officers of the Parties.  

 

 

b.

Consumables.  The Consumables that may be purchased by Customer under this
Agreement are referenced or set forth in Exhibit A, as may be amended in writing
by the Parties; provided that, Illumina will not unreasonably refuse to amend
Exhibit A to add additional Consumables or remove existing Consumables.

 

 

c.

Instruments.  The Illumina Hardware that may be purchased by Customer under this
Agreement is set forth in Exhibit A.  Unless otherwise set forth in Exhibit A,
the purchase price for Illumina Hardware will be agreed to in writing at the
time of purchase.  Unless expressly set forth otherwise in this Agreement, (i)
notification of changes to Illumina Hardware and Software are not provided, and
(ii) only Illumina Hardware listed in Exhibit A, as may be amended from
time-to-time in writing by the Parties, may be purchased under this Agreement;
provided that, Illumina will not unreasonably refuse to amend Exhibit A to add
additional Illumina Hardware or remove existing Illumina Hardware.  

 

 

d.

Temporary Consumables.  This provision only applies to Temporary
Consumables.  In the event Illumina makes commercially available in the
applicable Country during the Term a TG version of a Temporary Consumable (“TG
Version”), Customer must, within […***…] months after the commercial

 

***Confidential Treatment Requested***

4

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

availability of the TG Version and receipt of notice from Illumina, cease
ordering the Temporary Consumable for Customer Use.  No later than at expiration
of the […***…] month period, and only with respect to Consumables purchased for
Customer Use, Illumina will supply Customer with only the TG Version of the
applicable Consumable under the terms of this Agreement.  The Temporary
Consumables shall, solely for the purposes of the Customer Use rights granted to
Customer under Section 3, be considered to be TG Consumables until the
expiration of the […***…] month period described in the preceding sentence.  For
the avoidance of doubt, after expiration of the […***…] month period, Customer
may use Non-TG Consumables (including former Temporary Consumables) only for
Research Use.  Except as expressly set forth otherwise in writing by Illumina,
notification of changes is not provided for Non-TG Consumables.  The […***…] for
such new TG Version […***…] for such TG Version.

 

 

e.

[…***…] Business Reviews.  Customer and Illumina agree to have […***…] business
review meetings at mutually agreed upon times to discuss […***…] and anything
else mutually agreed upon.  The outcome of such business review meetings will
not be binding unless documented in an amendment to this Agreement.

 

 

f.

Minimum TG Consumable Purchases.  Subject to the terms and conditions of this
Agreement, Customer shall, purchase a minimum quantity of TG Consumables every
[…***…] calendar months during the Term beginning […***…], which shall be the
greater of (i) […***…]% of the quantity of TG Consumables forecasted for such
[…***…] calendar month period as determined by Forecasts submitted by Customer
that cover that time period, or (ii) $[…***…] (“Minimum Purchase Obligation”);
provided that

 

(w) purchases of TG Consumables in each such […***…] calendar month period by
Customer under (1) this Agreement, (2) that certain Quotation for Supply of
Genetic Analysis Products […***…], as may be amended (Quotation # […***…]), (3)
Purchase Order […***…], (4) Purchase Order […***…], and (5) any other agreement
entered into during the Term pursuant to which Customer purchases Consumables
from Illumina to the extent the Parties expressly and mutually agree  in such
other agreement that such purchases shall be applied toward the Minimum Purchase
Obligation, in each case ((1) – (5)) shall be deemed a purchase of TG
Consumables by Customer for the purpose of determining whether Customer has met
the Minimum Purchase Obligation for the applicable […***…] calendar month
period, and

 

(x) if Customer does not meet its Minimum Purchase Obligation, (A) […***…] shall
immediately become null and void and of no further effect, and (B) all Product
prices shall revert to the Base Price, regardless of Customer’s volume of
purchases.

 

3.Rights Accompanying Purchase.  

 

 

a.

Consumables.  Subject to the terms and conditions of this Agreement (including
without limitation the restrictions in Section 5), Customer’s purchase of TG
Consumables, Temporary Consumables, and Non-TG Consumables under this Agreement
confers upon Customer […***…]. The Parties agree that the first sentence of this
Section 3(a) is designed to and does alter the effect of the exhaustion of
patent rights that would otherwise result if the sale was made without
restriction.  Except as expressly stated in this Section 3(a) with respect to
Core IP, no right or license under any Illumina Intellectual Property Rights is
or are granted, expressly, by implication, or by estoppel, to Customer under
this Agreement.  Any use of the Consumables recited in subparts (i) and (ii)
herein outside the scope of rights expressly granted to Customer in this Section
3(a) is a prohibited use and is a breach of this Agreement.  Customer agrees
that it will not use any such Consumable for a prohibited use.  Product recited
in subparts (i) and (ii) herein may be covered by one or more U.S. or foreign
patents.

 

 

b.

Illumina Hardware and Software.  Subject to the terms and conditions of this
Agreement (including without limitation the restrictions in Section 5),
Customer’s purchase of Illumina Hardware and Software

 

***Confidential Treatment Requested***

5

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

under this Agreement confers upon Customer […***…].  The Parties agree that the
first sentence of this Section 3(b) is designed to and does alter the effect of
the exhaustion of patent rights that would otherwise result if the sale was made
without restriction.  Except as expressly stated in this Section with respect to
Core IP, no right or license under any Illumina Intellectual Property Rights is
or are granted, expressly, by implication, or by estoppel, to Customer under
this Agreement.  Any use of the Illumina Hardware or Software outside the scope
of the rights expressly granted to Customer in this Section 3(b) is a prohibited
use and is a breach of this Agreement.  Customer agrees that it will not use any
such Illumina Hardware for a prohibited use.  Illumina Hardware may be covered
by one or more U.S. or foreign patents.

 

 

c.

Existing Instruments.  Subject to the terms and conditions of this Agreement,
including without limitation, all restrictions and all Customer representations
and warranties hereunder with respect to Products, Customer (i), during the
Term, has the right to use Existing Instruments for Customer Use, and (ii)
during the Term and thereafter, has the right to use Existing Instruments for
Research Use in accordance with the scope of rights in Section 3b (Illumina
Hardware).  Customer agrees that Customer’s use of and disposition of the
Existing Instruments is subject to the terms and conditions of this Agreement in
addition to the original terms and conditions under which the Existing
Instruments were purchased from Illumina (the “Instrument Terms”).  In the event
of any conflict between the Instrument Terms and the terms and conditions of
this Agreement with respect to the Existing Instruments, the terms and
conditions of this Agreement shall supersede and govern Customer’s use of and
disposition of the Existing Instruments.  Any use of the Existing Instruments
outside of the scope of the rights expressly granted to Customer in Section 3(b)
is a prohibited use and is a breach of this Agreement. Customer agrees that it
will not use any such Existing Instrument for a prohibited use.  Existing
Instruments may be covered by one or more U.S. or foreign patents

 

 

d.

Software. All Software is licensed, not sold, to Customer, is non-transferable,
non-sublicensable, and may be subject to additional terms found in the
Software’s end user license agreement (“EULA”).  Subject to the terms and
conditions of the EULA and the terms and conditions of this Agreement (including
without limitation, all restrictions in Section 5 and all Customer
representations and warranties hereunder with respect to Products) Customer is
expressly authorized to use Software provided by Illumina under this Agreement
and provided by Illumina with Existing Instruments, as applicable, for Customer
Use and Research Use, as applicable, when used with the Consumables and Illumina
Hardware.  For clarity, Software may be used for Customer Use and Research Use
when used with Consumables and Illumina Hardware for Customer Use and Research
Use as authorized by this Agreement.

 

 

e.

[…***…] Agreement.  To the extent required and if applicable, the Parties shall
work in good faith to amend that certain […***…] Agreement by between FMI and
Illumina entered into shortly after the Effective Date and which references this
Agreement (such agreement, including as may be amended from time to time, the
“[…***…] Agreement”) within […***…] following the Restatement Date.  Subject to
the terms and conditions of this Agreement, Customer and Illumina agree to
comply with the terms of the […***…] Agreement during the Term (as defined
herein).  The Parties agree that the terms and conditions of the […***…]
Agreement may be amended from time-to-time by representatives of the Parties’
respective […***…] departments; provided that, such amendments are done in
writing and signed by such representatives.

 

 

f.

Service Contract.  During the Term, Illumina shall offer and Customer shall
purchase and maintain a Service Contract for all Illumina Hardware that Customer
uses, even if Illumina has determined to discontinue/phase out a given piece of
Illumina Hardware (but in such event, only for a period of […***…] following the
date of obsolescence notification from Illumina to Customer for the applicable
Illumina Hardware) or if there is a new version of such Illumina
Hardware.  Existing service contracts that Customer has will terminate on the
Effective Date and Illumina shall issue Customer a credit for any unused
portion.  Subject to the terms of the Service Contract and the terms and
conditions of this Agreement, Illumina will, […***…]:

 

 

***Confidential Treatment Requested***

6

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

i.

[…***…] Spare Parts.  Illumina will […***…] parts for the Illumina Hardware used
at […***…], including […***…] for […***…] HiSeq and other Illumina Hardware and
Software, within […***…] of when the Parties determine […***…]a given unit or
piece of Illumina Hardware or Software.  

 

 

ii.

[…***…]

 

 

iii.

Qualification Services.  Installation Qualification, Operational Qualification
and Instrument Performance Verification are available upon the Customer’s
request at any time during the term of this Agreement.  The Base Price for such
services shall be set forth in the […***…] Quotes to Customer, and verifiable on
Illumina’s eCommerce platform (MyIllumina).  The descriptions of these services
are listed below:

 

•

Installation Qualification: documentation that facilities in which the
instrument has been installed are in accordance with requirements and safety
regulations of the original manufacturer.

 

•

Operational Qualification: evaluates the correct functionality of the equipment
under test by examining and quantifying the specifications after installation.

 

•

Instrument Performance Verification: ensures the accuracy of the instrument
after a major service event or replacement of specific modules.

 

•

Feedback from the Customer on any of these procedures will be considered and may
be incorporated into future releases. Customer and Illumina will agree upon the
format for such feedback.

 

4.Additional Rights; Application Specific IP.  

 

 

a.

Additional Rights.

 

 

i.

Customer’s intended use of Products for Customer Use or Research Use during the
Term may require that it obtain from third parties or from Illumina (or its
Affiliates) additional rights or licenses above and beyond the rights under Core
IP conferred in Section 3, including without limitation, rights to Application
Specific IP, Affiliate Application Specific IP, and Third Party IP.  Illumina
does not guarantee or warrant that Customer’s intended use of Product will not
infringe Application Specific IP, Affiliate Application Specific IP, or Third
Party IP.

 

 

ii.

Customer, not Illumina, is responsible for identifying and ensuring that it has
rights or licenses to all Intellectual Property, including without limitation,
Application Specific IP, Third Party IP, and Affiliate Application Specific IP
that are required for Customer to use the Products as intended by Customer for
Customer Use and Research Use without infringing such third party and Illumina
Intellectual Property Rights, including the Intellectual Property Rights of
Illumina’s Affiliates.  Customer will obtain required rights to Third Party IP
from a third party or required rights to Application Specific IP from Illumina
or Affiliate Application Specific IP from Illumina’s Affiliate, or Customer will
discontinue use of Products in a manner that infringes Third Party IP, Affiliate
Application Specific IP, or Application Specific IP, as applicable.  

 

 

iii.

Notwithstanding the foregoing, any future grant by Illumina to Customer of
rights to Application Specific IP or Affiliate Application Specific IP will be
[…***…] granted, if at all, under a separate written agreement.

 

 

iv.

Customer’s breach of any term or condition of this Section 4(a) is a breach of
this Agreement.

 

5.Limitations on Use.

 

 

a.

Limitations on Use.  

 

***Confidential Treatment Requested***

7

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

i.

Customer agrees: (1) to use each Consumable only one time, (2) not to use
non-Illumina reagents with Illumina Hardware, (3) to use the Products only
within the scope of the rights expressly granted to Customer in Section 3
(Rights Accompanying Purchase) and (4) to only use Products in Customer’s
Facilities.  The limitations in (1)-(2) do not apply if the Specifications or
Documentation for the applicable Consumable expressly states
otherwise.  […***…].  

 

 

ii.

Customer agrees it will not, and it will not authorize any third party to,
engage in any of the following activities: (1) disassemble, reverse-engineer,
reverse-compile, or reverse-assemble the Product, (2) separate, extract, or
isolate components of Product or subject Product or components thereof to any
analysis not authorized in the Specifications or Documentation, (3) gain access
to or attempt to determine the methods of operation of the Product, (4) grant a
sub-license to any rights received hereunder, including to grant a sublicense to
any Software or to any third-party software, or (5) transfer any Software to a
third party.  […***…].

 

 

iii.

Customer agrees it will not (1) use the Products for any use outside of Customer
Use or Research Use, (2) use the Products in any manner that infringes, or is
within the scope of, Application Specific IP including Affiliate Application
Specific IP, unless it has received prior express written permission from
Illumina under a separate written agreement or amendment to this Agreement to
use the Products in a manner addressed in (1) or (2).

 

 

b.

Illumina Proprietary Information.  Customer agrees that it shall only use the
Illumina proprietary sequences […***…] for its own internal use with the
Products.  Customer agrees that the contents of and methods of operation of the
Products are proprietary to Illumina and/or its Affiliates and contain or embody
trade secrets of Illumina and/or its Affiliates.  

 

 

c.

Unauthorized Uses.  Customer agrees that (i) the activities described in Section
5a.i and Section 5a.ii (Limitations on Use) (A) are, without limitation, part of
the bargained for conditions of sale of the Products, (B) are not included
within the Customer Use or the Research Use or otherwise within the rights
expressly provided to Customer pursuant to Section 3 (Rights Accompanying
Purchase), and (C) each, including restrictions against the use of the Product
to perform any of those activities, is an unauthorized use, may infringe
Illumina Intellectual Property Rights, and is part of the bargained for
conditions of sale of the Products; and (ii) any violation of or breach of any
provision of this Section 5 or any use of the Products outside the scope of the
rights expressly granted to Customer in Section 3 (Rights Accompanying Purchase)
is a breach of this Agreement.

 

6.Forecasts for TG Consumables; Initial Shipment Date.  

 

 

a.

Forecast.  Customer shall, […***…] being a “Forecast Due Date”), provide a
written forecast detailing the quantity of TG Consumables, on a TG
Consumable-by-TG Consumable basis, that Customer requires during […***…]
following that Forecast Due Date (each a “Forecast”).  For clarity, each
Forecast starts with the […***…] Forecast Due Date.  For the avoidance of doubt,
Illumina has no obligation to provide TG Consumables during any Forecast period
([…***…]) if Customer has not provided a Forecast for that period as required by
the terms of this Agreement, including by Forecast Due Date.

 

 

i.

One Forecast per Calendar Month Only.  Customer may only provide one Forecast
per […***…].  If Customer provides more than one Forecast in any […***…]
Illumina may elect to use any of the Forecasts provided in that […***…] and the
one used by Illumina shall be binding on the Customer.  Customer must provide a
[…***…] Forecast.  If Customer does not provide a Forecast by the Forecast Due
Date then Illumina, in its sole discretion, may consider the previously provided
Forecast as the Forecast that is then due.

 

 

ii.

Initial Shipment Date.  Notwithstanding anything in this Agreement to the
contrary, Illumina makes no guarantee that it can ship TG Consumables earlier
than […***…] from the Effective Date.  For

 

***Confidential Treatment Requested***

8

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

clarity, each Product has a unique catalog number (e.g., TG Consumables have a
different catalog number than its corresponding Non-TG Consumable) and therefore
Customer will only be required to pay the price associated with the TG
Consumable when Customer is purchasing a TG Consumable. Notwithstanding the
foregoing, the shipment dates set forth in this Section 6.a.ii shall not apply
to OTS TG Consumables, which shall be shipped as such OTS TG Consumables are
available using commercially reasonable efforts and no later than […***…] after
Customer submits a Purchase Order requesting the applicable OTS TG Consumable.

 

 

b.

Binding Commitments; Flexibility.  The […***…] provided under this Agreement is
a binding commitment by Customer to take receipt of and pay for that quantity
and type of TG Consumables found in such […***…] (the “Binding Consumable
[…***…]”); provided that, the quantity of each TG Consumable (on a TG
Consumable-by-TG Consumable basis) to be delivered in such […***…] may vary from
the quantity of each TG Consumable (on a TG Consumable-by-TG Consumable basis)
that were forecasted to be required in the same […***…] as found in prior
Forecast ([…***…] of that prior Forecast) only by up to […***…]%.  ILMN shall
use good faith efforts to accommodate any changes to Forecasts or Purchase
Orders reasonably requested by Customer, including any such requests to modify
Product quantities or replace a Product with a different Product in a given
Forecast or Purchase Order.

 

 

c.

New TG Consumables.  Any TG Consumables that are newly added to this Agreement
shall initially be forecasted so that the quantities for purchase and delivery
in the first […***…] are […***…].

 

7.Pricing; Purchase Orders.  

 

 

a.

Pricing.  Customer shall pay the Net Price for Product.  Unless expressly stated
otherwise in this Agreement, (i) all prices are in the applicable currency set
forth on the invoice (which shall be the same currency set forth on the […***…]
Quote for the applicable Product), and (ii) all payments for such Products shall
be in the applicable currency set forth on the invoice. For any invoiced amounts
that were not in US dollars, the Parties shall use the average daily exchange
rate on OANDA (e.g., available as of the Restatement Date at
https://www.oanda.com/currency/converter/) for the calendar month in which the
invoice date occurs to convert the total invoiced amount that is not in US
dollars in such calendar month to a US dollar amount for the purpose of
determining the applicable amounts in US dollars under this Agreement (e.g., in
order to determine if Customer has met the Minimum Purchase Obligation and to
determine the […***…].)

 

 

b.

Purchase Orders.  

 

 

i.

Purchase Orders and Acceptance.  Customer shall order Product using written
purchase orders (“Purchase Order(s)”).  Purchase Orders shall state, at a
minimum, the Illumina part number, the Illumina provided quote number (or other
reference provided by Illumina), the quantity ordered, price, requested delivery
date, and address for delivery.  All Purchase Orders shall be sent to the
attention of Illumina Customer Solutions or to any other person or department
designated by Illumina in writing.  Acceptance of a Purchase Order occurs when
Illumina provides Customer a Sales Order Confirmation (“Order
Confirmation”).  Purchase Orders submitted in accordance with this Agreement
will not be unreasonably rejected by Illumina.  

 

 

ii.

TG Consumable Purchase Orders.  The first Purchase Order for TG Consumables must
be provided with the first Forecast.  Subsequent Purchase Orders for TG
Consumables must be provided on the Forecast Due Date and must be for a quantity
of and type of TG-Consumables as found in the Binding Consumable […***…].  For
the avoidance of doubt, Illumina has no obligation to provide TG Consumables
found in the Binding Consumable […***…] if Customer has not provided a Purchase
Order by the Forecast Due Date and the failure to provide a Purchase Order will
not relieve Customer of any of its obligations arising from Forecasts and such
failure may, among other things, result in a delay in delivery of Products to
Customer.  Each Purchase Order for TG Consumables must include a

 

***Confidential Treatment Requested***

9

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

ship schedule, to be agreed to between Illumina and Customer, that details the
quantity of and type of TG Consumables (on a TG Consumable-by-TG Consumable
basis) that Customer requires in each calendar month that is covered by the
Purchase Order (“Ship Schedule”).  Illumina has no obligation to accept Purchase
Orders that contain TG Consumables or quantities of TG Consumables that exceed
what was forecasted by Customer (“Excess Orders”); provided that, Illumina
[…***…] reject such Excess Orders that do not […***…]% of the quantity
forecasted unless Illumina agreeing to supply such excess quantity of TG
Consumables (i) requires Illumina exercising anything […***…], or (ii) would
impair Illumina’s ability to honor supply commitments to other customers.  Such
additional quantities of TG Consumables must be ordered by using Additional
Purchase Orders (set forth below).  

 

 

iii.

Additional Purchase Orders for TG Consumables.  Illumina will, in its reasonable
discretion, accept additional Purchase Orders for additional quantities of TG
Consumables that were not within a given Forecast (“Additional Purchase
Orders”).  Ship dates and quantities of TG Consumables on any Additional
Purchase Orders will be mutually agreed to in writing.

 

 

c.

Payment Instead of TG Consumables.  Illumina reserves the right to invoice
Customer for […***…]% of the purchase price for any TG Consumables that (a)
Customer has a binding commitment to purchase under this Agreement under a
Forecast, but for which Customer never provides a Purchase Order therefore or
(b) Customer provides a Purchase Order for, but subsequently cancels the order
or delivery thereof.  […***…] failure to purchase TG Consumables under a binding
commitment under this Agreement (whether under Forecast or a Purchase Order).

 

 

d.

Inability to Supply due to Force Majeure; […***…].  

 

 

i.

Inability to Supply due to Force Majeure.  Subject to the terms and conditions
of this Agreement, in the event Illumina is unable to perform its obligations
under this Agreement due to a Force Majeure Event (defined in Section 22(j)),
[…***…].  

 

 

ii.

[…***…].  Subject to the terms and conditions of this Agreement, Illumina shall
promptly notify Customer if Illumina reasonably believes that Illumina will not
have sufficient capacity to supply Customer with the quantity of Products set
forth in Customer’s most recent Forecast.  In the event such capacity constraint
exists, Illumina shall […***…].      

 

 

e.

On Time Deliveries (Applicable to TG Consumables Only). The “Promised Delivery
Date” for a TG Consumable  shipped from Illumina’s facilities located in (i) the
same country as Customer’s Facility shall be the date that is […***…], and (ii)
a different country than Customer’s Facility shall be the date that is […***…]
after the shipment date for such TG Consumable stated in the Order Confirmation;
provided that, Customer and Illumina agree that the shipment date found in the
Order Confirmation may be adjusted by mutual agreement of representatives of the
Parties, such mutual agreement may be made via email, fax, or in a written and
signed agreement.  “[…***…]” means […***…] and no later than […***…] after the
[…***…].  Customer shall earn a credit in an amount equal to […***…]% of the Net
Price for each […***…] that does not meet […***…]; provided that, […***…].  This
Section 7.e provides […***…] in a timely manner under this Agreement.  For the
avoidance of doubt […***…].  Illumina shall provide Customer with […***…].

 

 

i.

Reporting Late Deliveries.  Within […***…] of the end of each calendar quarter
of this Agreement and within […***…] of termination or expiration of this
Agreement (the “Due Date”), Customer will submit a written report to Illumina
detailing […***…], and in the case of termination or expiration of this
Agreement since the end of the last reporting period, for which Customer is
seeking […***…] pursuant to Section 7e (the “Late Delivery Report”).  The Late
Delivery Report shall be sent in writing to: […***…].  The Late Delivery Report
must include the following: […***…]

 

 

***Confidential Treatment Requested***

10

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

f.

[…***…].  Illumina will review the Late Delivery Report.  In the event of any
discrepancies the Parties will negotiate in good-faith to resolve the
matter.  Illumina will […***…] within […***…] of the Late Delivery Report;
provided that, […***…].

 

8.Invoices; Payment; Taxes.  

 

 

a.

Invoices and Payment.  Illumina shall issue invoices upon shipment of
Products.  Invoices shall be sent to Customer’s accounts payable department, or
any other address designated by Customer in writing.  All payments by Customer
on such invoices are due within […***…] after (1) receipt of the invoice by
Customer for Consumables, and (2) receipt by Customer of the corresponding
Installation Certification for Illumina Hardware.  Any amounts not paid when due
under this Agreement (other than amounts disputed by Customer in good-faith)
will accrue interest at the rate of […***…]% per month, or the maximum amount
allowed by law, if lower.  In the event that any payment is not made within
[…***…] after receiving notice of the delinquency, Customer will be in breach of
this Agreement and Illumina shall have the right to take any action allowed in
law and in equity in addition to any rights under this Agreement, including
without limitation, revoke the rights conferred and/or licenses given hereunder
and suspend performance, including shipment, until all payments are made
current.  Customer shall pay for all costs (including reasonable attorneys’
fees) incurred by Illumina in connection with the collection of late
payments.  Each Purchase Order is a separate, independent transaction under this
Agreement, and Customer has no right of set-off against other Purchase Orders or
other transactions with Illumina. Customer agrees to pay for Products supplied
hereunder in accordance with the terms and conditions of this
Agreement.  Illumina Hardware shall be deemed accepted by Customer following (a)
delivery and installation of the applicable Illumina Hardware by Illumina and
(b) receipt by Customer of an installation certification in a form mutually
agreed to by the Parties and specifically including the results of a PhiX
control sequencing run (“Installation Certification”).  

 

 

b.

Taxes. All prices and other amounts payable to Illumina hereunder are exclusive
of and are payable without deduction for taxes, GST, VAT, customs duties,
tariffs or charges now or hereafter claimed or imposed by any governmental
authority upon the sale of the Product, all of which will be added to the
purchase price or subsequently invoiced to the Customer.  With respect to New
Zealand Customers only, Customer and Illumina agree that subsection 8(4) Goods
and Services Tax Act 1985 does not apply.            

 

9.Shipping Terms; Title and Risk of Loss.  Illumina agrees that Customer may
choose the carrier for shipments.  Unless otherwise agreed upon in writing, all
shipments are made DAP (Incoterms 2010) at Customer’s address on the Purchase
Order and Customer is responsible for freight and insurance which will be added
to the invoice and paid by Customer, except that all shipments to member
countries of the E.U. are made DDP (Incoterms 2010) at Customer’s address on the
Purchase Order.  In all cases title (except for Software and third-party
software) and risk of loss transfers to Customer when Product is delivered to
such address.  

 

10.Consumable Shelf-life for TG Consumables.  The TG Consumables shall have no
less than […***…] shelf life at the time of shipment.  Shelf-life will be
pre-printed on the TG Consumable packaging.

 

11.Single Lot Shipments/ Kit Lot Testing for TG Consumables.

 

 

a.

Single Lot Shipments.  Illumina shall ensure (i) each shipment of a given TG
Consumable includes only such TG Consumable manufactured from the same lot, (ii)
each lot of TG Consumables and lot of kits containing TG Consumables is assigned
a unique manufacturing lot number, which is displayed on each component, and
(iii) each kit in a kit lot is comprised of component of TG Consumables
manufactured from the same lots.  

  

 

b.

Kit Lot Testing.  Illumina shall test each component reagent that comprises a
given TG Consumable together with the other component reagents of that TG
Consumable to ensure their functionality, unless

 

***Confidential Treatment Requested***

11

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

sufficient data are available to demonstrate that a given component reagent, or
component reagents, if quality tested independently, does not affect performance
of the TG Consumable.

 

 

c.

Certificates of Analysis.  Illumina shall, once made available for all TG
Consumables as part of Illumina’s standard commercial offering for TG
Consumables, provide a Certificate of Analysis for each lot of TG Consumables
sold to Customer under this Agreement.

 

12.Changes to Certain Product; Discontinuations

 

a.

[…***…].  In cases where […***…] purchased under this Agreement is being […***…]
out or there is a […***…] of such […***…] that results in a change to […***…],
Illumina shall make […***…] to provide Customer with a […***…] advance notice
[…***…] to the […***…].  Illumina will notify Customer of the […***…] options
available should Customer desire to replace such […***…]. This change notice
will not apply to changes necessitated by causes beyond Illumina’s control or
for changes necessary for safety which changes shall be communicated to Customer
as soon as practicable after Illumina learns of the need for the changes through
Illumina’s normal communication channels for changes.

 

 

b.

Discontinued/Changed TG Consumables.  TG Consumables will not be manufactured in
their current configurations indefinitely as a result of product life cycle or
other business considerations.  Accordingly, a given  Consumable Kit may be
phased out of production and no longer available and/or there may be a new,
reconfigured, or repackaged version of such Consumable Kit that embodies a
material change to form, fit or function of such TG Consumable (such
discontinued or materially changed Consumable is referred to as a “Discontinued
Consumable”).  Any product or combination of products that is intended by
Illumina to replace such Discontinued Consumable shall be referred to as a
“Substitute Consumable.” In some instances a Substitute Consumable may differ
from the Discontinued Consumable through changes in one or more components that
comprised the Discontinued Consumable (“Changed Components”).  In other
instances the Substitute Consumable may represent a complete change from the
Discontinued Consumable (“Complete Change”).  In the case of a Discontinued
Consumable that will have Changed Components, Illumina will provide Customer at
least […***…] prior written notice thereof and will use […***…], but no later
than […***…] prior to the date that the Discontinued Consumable will no longer
be available for purchase.  Illumina will provide […***…].  In the case of a
Discontinued Consumable that will have a Complete Change, Illumina will provide
Customer at […***…] prior written notice thereof and will make the Substitute
Consumable available for purchase by Customer […***…] no later than […***…]
prior to the date that the Discontinued Consumable will no longer be available
for purchase.  Illumina will provide […***…] free of charge […***…].  Once a
Discontinued Consumable is no longer available for purchase (either in the
instance of a Complete Change or Changed Component), the Substitute Consumable
will automatically be added to this Agreement as a Consumable and the
Discontinued Consumable will be removed.  The price for a Substitute Consumable
will be […***…] for the Substitute Consumable.  Use of Substitute Consumables
shall be subject to the terms and conditions of this Agreement.  Notwithstanding
anything to the contrary in this Agreement, if Illumina offers a product or
combination of products that, […***…], Illumina may require Customer to begin
purchasing such product in lieu of the Product and the Parties will work
together […***…] to coordinate such transition and to modify the terms of this
Agreement to reflect such change.    

 

13.Regulatory; Quality Audits.  

 

 

a.

Research Use.  Customer acknowledges that, unless expressly stated otherwise in
writing by Illumina, the Products have not been subjected to regulatory review
or approved or cleared by the United States Food and Drug Administration or any
other regulatory entity whether foreign or domestic, or otherwise reviewed,
cleared or approved under any statute, law, rule or regulation for any purpose,
whether research, commercial, diagnostic or otherwise.  The Products are labeled
For Research Use Only.  Illumina does not make any representation, warranty or
covenant that pertains in any way to the regulatory status of the Products and
Customer’s intended use for Customer Use.

 

***Confidential Treatment Requested***

12

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

 

b.

Regulatory Approvals.  Customer, and not Illumina, is responsible for obtaining
any and all regulatory approvals, licenses, and/or certifications necessary for
Customer to use the Products as intended by Customer, including without
limitation, for Customer Use or Research Use (“Regulatory Approvals”).  Customer
will ensure it has any regulatory approvals that are necessary for Customer’s
intended use of the Products.  Accordingly, Customer agrees to (i) diligently
investigate and identify which Regulatory Approvals apply to Customer’s use of
the Products, (ii) obtain and maintain all Regulatory Approvals throughout the
time that Customer uses the Products, and (iii) use the Products in compliance
with all applicable laws and regulations.  Customer agrees to promptly disclose
to Illumina any communication that it receives from a government body, agency,
or other regulatory or accrediting body pertaining to the Products or Customer’s
use of the Products.        

 

 

c.

Quality Audits.  Illumina agrees to allow Customer to audit Illumina’s
operations that pertain to […***…], upon […***…] prior written notice, during
normal business hours, no more often than […***…], and at […***…], in order to
satisfy its obligations under applicable law.  The locations, times, dates,
scope, and goals for such audits will be mutually agreed upon in writing between
the Parties.  The confidentiality provisions of Section 16 shall apply to any
such audits, and if requested by Illumina, the Parties shall enter into a
confidentiality agreement in a form to be agreed by the Parties prior to
Customer conducting any such audit. […***…]

 

14.Limitation of Liability.  

EXCEPT WITH RESPECT TO ANY CLAIM OR LIABILITY ARISING OUT OF A PARTY’S BREACH OF
ITS CONFIDENTIALITY OBLIGATIONS HEREUNDER, TO THE EXTENT PERMITTED BY LAW, IN NO
EVENT SHALL EITHER PARTY OR THEIR RESPECTIVE AFFILIATES BE LIABLE TO THE OTHER
PARTY OR ANY THIRD PARTY FOR COSTS OF PROCUREMENT OF SUBSTITUTE PRODUCTS OR
SERVICES, LOST PROFITS, DATA OR BUSINESS, OR FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF ANY KIND ARISING
OUT OF OR IN CONNECTION WITH, WITHOUT LIMITATION, THE PURCHASE OR SALE OF THE
PRODUCTS, THEIR USE, SUCH PARTY’S PERFORMANCE HEREUNDER OR ANY OF THESE TERMS
AND CONDITIONS, HOWEVER ARISING OR CAUSED AND ON ANY THEORY OF LIABILITY
(WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR
OTHERWISE).  

 

EXCEPT WITH RESPECT TO THE PARTY’S INDEMNIFICATION OBLIGATIONS AND ANY CLAIM OR
LIABILITY ARISING OUT OF A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS
HEREUNDER, EACH PARTY’S TOTAL AND CUMULATIVE LIABILITY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, SHALL IN NO EVENT EXCEED AN AMOUNT
EQUAL TO […***…].

 

THE LIMITATION OF LIABILITY IN THIS SECTION SHALL APPLY EVEN IF A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.  

 

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THIS
SECTION 14, TO THE CONTRARY, NOTHING IN THIS AGREEMENT SHALL LIMIT EITHER
PARTY’S LIABILITY TO THE OTHER PARTY OR ITS AFFILIATES FOR […***…].

 

15.Limited Warranties.  TO THE EXTENT PERMITTED BY LAW AND EXCEPT FOR THE
EXPRESS LIMITED PRODUCT WARRANTIES SET FORTH IN SECTION 18 OF THIS AGREEMENT,
ILLUMINA MAKES NO (AND EXPRESSLY DISCLAIMS ALL) WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE PRODUCTS OR ANY SERVICES PROVIDED IN CONNECTION
WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR ARISING

 

***Confidential Treatment Requested***

13

Supply Agreement

 

--------------------------------------------------------------------------------

 

FROM COURSE OF PERFORMANCE, DEALING, USAGE OR TRADE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ILLUMINA MAKES NO CLAIM, REPRESENTATION, OR
WARRANTY OF ANY KIND AS TO THE UTILITY OF THE PRODUCTS FOR CUSTOMER’S INTENDED
USES.

 

16.Confidentiality.

 

 

a.

Confidential Information.  The Parties acknowledge that a Party (the “Recipient
Party”) may have access to confidential or proprietary information
(“Confidential Information”) of the other Party (the “Disclosing Party”) under
this Agreement.  In order to be protected as Confidential Information,
information must be disclosed with a confidential or other similar proprietary
legend and in the case of orally or visually disclosed Confidential Information,
the Disclosing Party shall notify the Recipient Party of its confidential nature
at the time of disclosure and provide a written summary that is marked with a
confidential or other similar proprietary legend to the Recipient Party within
[…***…] (email acceptable).  Confidential Information may include, but shall not
be limited to, inventions, designs, formulas, algorithms, trade secrets,
know-how, customer lists, demand forecasts, cost and pricing information,
business and marketing plans, and other business, regulatory, manufacturing and
financial information.  This Agreement, including its terms and conditions is
Confidential Information.  During the term of this Agreement or […***…],
whichever is longer, the Recipient Party shall hold the Disclosing Party’s
Confidential Information in confidence using at least the degree of care that is
used by the Recipient Party with respect to its own Confidential Information,
but no less than reasonable care.  The Recipient Party shall disclose the
Confidential Information of the Disclosing Party solely on a need to know basis
to its employees, contractors, officers, directors, representatives, and
Affiliates under written nondisclosure and restricted use terms consistent with
this Agreement.  The Recipient Party shall not use the Disclosing Party’s
Confidential Information for any purpose other than exercising its rights and
fulfilling its obligations under this Agreement.  The Confidential Information
shall at all times remains the property of the Disclosing Party.  Upon the
termination or expiration of this Agreement, the Recipient Party shall, upon
written request of the Disclosing Party, return to the Disclosing Party or
destroy the Confidential Information of the Disclosing Party.  Notwithstanding
the foregoing, the Recipient Party may maintain one copy of the Disclosing
Party’s Confidential Information to be retained by the Recipient Party’s Legal
Department for archival purposes only.  

 

 

b.

Exceptions. Notwithstanding any provision contained in this Agreement to the
contrary, neither Party shall be required to maintain in confidence or be
restricted in its use of any of the following: (i) information that, at the time
of disclosure to the Recipient Party, is in the public domain through no breach
of this Agreement or another obligation of confidentiality owed to the
Disclosing Party or its Affiliates by the Receiving Party; (ii) information
that, after disclosure hereunder, becomes part of the public domain by
publication or otherwise, except by breach of this Agreement or breach of
another obligation of confidentiality owed to the Disclosing Party or Affiliate
by the Receiving Party; (iii) information that was in the Recipient Party’s or
its Affiliate’s possession at the time of disclosure hereunder by the Disclosing
Party unless subject to an obligation of confidentiality or restricted use owed
to the Disclosing Party or its Affiliate; (iv) information that is independently
developed by or for the Recipient Party or its Affiliates without use of or
reliance on Confidential Information of the Disclosing Party; or (v) information
that the Recipient Party receives from a third party where Recipient Party
reasonably believes such third party was under no obligation of confidentiality
to the Disclosing Party or its Affiliate with respect to such information.  

 

 

c.

Disclosures Required by Law.  The Recipient Party may disclose Confidential
Information of the Disclosing Party as required by court order, operation of
law, or government regulation, including in connection with submissions to
regulatory authorities with respect to the Products; provided that, the
Recipient Party promptly notifies the Disclosing Party of the specifics of such
requirement prior to the actual disclosure, or promptly thereafter if prior
disclosure is impractical under the circumstances, uses diligent efforts to
limit the scope of such disclosure or obtain confidential treatment of the
Confidential

 

***Confidential Treatment Requested***

14

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

Information if available, and allows the Disclosing Party to participate in the
process undertaken to protect the confidentiality of the Disclosing Party’s
Confidential Information including, without limitation, cooperating with the
Disclosing Party in order to comply with the requirements of such order, law, or
regulation in a manner that discloses the least amount necessary, if any, of the
Confidential Information of the Disclosing Party.

 

 

d.

Injunctive Relief.  Each Party acknowledges that any use or disclosure of the
other Party’s Confidential Information other than in accordance with this
Agreement may cause irreparable damage to the other Party.  Therefore, in the
event of any such use or disclosure or threatened use or threatened disclosure
of the Confidential Information of either Party hereto, the non-breaching Party
shall be entitled, in addition to all other rights and remedies available at law
or in equity, to seek injunctive relief against the breach or threatened breach
of any obligations under this Section.  

 

 

e.

Disclosure of Agreement.  Except as expressly provided otherwise in this
Agreement, neither Party may disclose this Agreement, the terms of this
Agreement, including any financial terms thereof, and the subject matter of this
Agreement to any third party without the prior written consent of the other
Party, which consent shall not be unreasonably withheld.  Notwithstanding
anything in this Agreement to the contrary, each Party acknowledges and agrees
that either Party may, to the extent required by applicable healthcare
disclosure law, disclose this Agreement, its terms, its subject matter,
including financial terms (e.g., Illumina’s compliance with the Sunshine Act).

 

17.Indemnity; Insurance.  

 

 

a.

Infringement.  Subject to the terms and conditions of this Agreement, including
without limitation, the Exclusions to Indemnification Obligation (Section 17(b)
below), Indemnification by Customer (Section 17(c) below), Conditions of
Indemnification Obligation (Section 17(e) below), and Customer’s obligations to
obtain rights to Third Party IP pursuant to Section 4 (Additional Rights),
Illumina shall (i) defend, indemnify and hold harmless Customer and their
respective officers, directors, representatives and employees (each a “Customer
Indemnitee”), against any claim or action brought by a third party (who is not
an Affiliate of Customer or an Affiliate of Illumina) as a result of the (A)
Products when used for Research Use, and (B) Illumina Hardware, Software, TG
Consumables, Replacement Non-TG Consumables and Temporary Consumables when used
for Customer Use, in accordance with the terms and conditions of this Agreement,
infringing the valid and enforceable Intellectual Property Rights of a third
party (who is not an Affiliate of Customer or an Affiliate of Illumina)
(“Illumina Infringement Claim”), and (ii) pay all settlements entered into, and
all final judgments and costs (including reasonable attorneys’ fees) awarded
against such Customer Indemnitee in connection with such Illumina Infringement
Claim.  If the Products or any part thereof, become, or in Illumina’s opinion
may become, the subject of an Illumina Infringement Claim against Illumina
(including its Affiliates) or Customer, Illumina shall have the right, at its
option, to (A) procure for Customer the right to continue using such Products,
(B) modify or replace such Products with substantially equivalent noninfringing
substitutes, or (C) require the return of such Products that are or may become
the subject of an Illumina Infringement Claim and terminate the rights, license,
and any other permissions given hereunder with respect thereto and refund to
Customer the depreciated value (as shown in Customer’s official records) of the
returned Product at the time of such required return; provided that, no refund
will be given for used-up or expired Consumables.  This Section states the
entire liability of Illumina for any infringement of third-party Intellectual
Property Rights.

 

 

b.

Exclusions to Indemnification Obligation.  Illumina shall have no obligation
under Section 17(a), including to defend, indemnify or hold harmless Customer or
pay any settlements with respect to any Illumina Infringement Claim, to the
extent such Illumina Infringement Claim arises from: (i) the use of the Products
in any manner or for any purpose outside the scope of the rights, license(s), or
permissions granted by Illumina to Customer with respect to the Products under
Section 3 (Rights Accompanying

 

***Confidential Treatment Requested***

15

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

Purchase), (ii) the use of the Products in any manner or for any purpose not in
accordance with the Specifications or Documentation, (iii) the use of the
Products in combination with any other products, materials, or services not
supplied by Illumina, (iv) the use of the Products to perform any assay or other
process not supplied by Illumina, (v) Illumina’s compliance with specifications
or instructions for such Products furnished to Illumina by Customer or by a
third party on behalf of Customer (e.g., custom goods), (vi) the use of the
Products in any manner or for any purpose that requires rights to Application
Specific IP, Affiliate Application Specific IP […***…] or (vii) Customer’s
breach of any term or condition, including breach of a representation or
warranty, made hereunder or included in this Agreement, wherein any use
specified in (i), (ii), (iii) (iv) or (vi) is a use performed by Customer, or a
party to whom Customer transfers Product (regardless of whether transfer is
permitted under this Agreement)  (each of (i) – (vii), are referred to as an
“Excluded Claim”).    

 

 

c.

Indemnification by Customer.  Subject to the terms and conditions of this
Agreement, including without limitation the Conditions of Indemnification
provision below (Section 17e), Customer shall defend, indemnify and hold
harmless Illumina, its Affiliates, their collaborators and development partners
that contributed to the development of the Products, and their respective
officers, directors, representatives and employees (“Illumina Indemnitee(s)”),
against any third party claims, causes of action, and all liabilities, damages,
fines, penalties, causes of action, and losses of any and every kind (“Claim”),
including without limitation, claims relating to or arising out of personal
injury or death, and claims relating to or arising out of infringement of a
third party’s Intellectual Property Rights, to the extent a Claim results from,
relates to, or arises out of (i) Customer’s breach of any term or condition,
including breach of a representation or warranty made hereunder or included in
this Agreement, (ii) Customer’s use of the Product outside of the scope of the
rights, license(s), and permissions expressly granted to Customer with respect
to such Product pursuant to Section 3 (Rights Accompanying Purchase), (iii)
Customer’s use of a Product not in accordance with its Documentation or
Specifications, (iv) any of the activities in (i) through (vii) of Excluded
Claim, (v) Customer’s failure to obtain and maintain Regulatory Approvals, or
(vi) any unauthorized use of the Products in any manner, or for any purpose that
requires rights to Affiliate Application Specific IP, Application Specific IP,
or Third Party IP.

 

 

d.

Further Indemnification by Illumina. In addition to and without limiting the
obligations set forth under Section 17a and subject to the terms and conditions
of this Agreement, including without limitation, the Conditions of
Indemnification provision below (Section 17e), Illumina shall defend, indemnify
and hold harmless each Customer Indemnitee against any Claims relating to or
arising out of personal injury or death that results from Customer’s use of a
defective Product purchased by Customer under this Agreement (“Personal
Injuries”), specifically excluding any Personal Injuries (i) arising from or in
any way relating to any actions (or inactions) taken by individuals or
healthcare providers (e.g., persons, patients, physicians, healthcare providers)
who receive results from Customer’s use of Products, and (ii) that could have
been avoided by Customer using reasonable measures.

 

 

e.

Conditions of Indemnification.  The Parties’ indemnification obligations under
this Section 17 are subject to the Party seeking indemnification (i) notifying
the other, indemnifying Party promptly in writing of an Illumina Infringement
Claim or Third Party Claim, as the case may be, (provided that a delay in
providing shall not relieve the other Party of its indemnification obligations
except to the extent it is prejudiced by such delay) (ii) giving indemnifying
Party exclusive control and authority over the defense of such Claim, (iii) not
admitting infringement of any Intellectual Property Right without prior written
consent of the indemnifying Party, (iv) not entering into any settlement or
compromise of any such action without the indemnifying Party’s prior written
consent not to be unreasonably withheld, conditioned, or delayed, and (v)
providing all reasonable assistance to the indemnifying Party that the
indemnifying Party requests and ensuring that its officers, directors,
representatives and employees and  other indemnitees likewise provide assistance
(provided that indemnifying Party reimburses the indemnified Party(ies) for
its/their reasonable out-of-pocket expenses incurred in providing such
assistance). An indemnifying Party will not enter into or otherwise consent to
an adverse judgment or order, or make any admission as to liability or fault
that would adversely affect the indemnified Party, or settle a dispute without
the prior

 

***Confidential Treatment Requested***

16

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

written consent of the indemnified Party, which consent not to be unreasonably
withheld, conditioned, or delayed.

 

 

f.

Third-Party Goods.  Notwithstanding anything in this Agreement to the contrary,
Illumina shall have no indemnification obligations with respect to any goods or
software originating from a third party and supplied to Customer under this
Agreement.  Third-party goods are those that are labeled or branded with a
third-party’s name.  Customer’s sole right to indemnification with respect to
such third-party goods or software shall be pursuant to the original
manufacturer’s or licensor’s indemnity, if any, to Customer, to the extent
provided by the original manufacturer or licensor.  

 

 

g.

Insurance.  Customer shall obtain and maintain insurance coverage as follows:
(i) a policy for liability (including professional and errors & omissions) in
the amount of no less than […***…] per occurrence, and (ii) separately a policy
for commercial general liability and public liability insurance (that excludes
product liability) in the amount of no less than […***…], in the case of each of
(i) and (ii) to protect the Illumina Indemnitees under the indemnification
provided hereunder.  Illumina shall be an additional insured on Customer’s
insurance policy or policies and, upon request, Illumina shall be provided
appropriate certificates of insurance.  Such policies shall provide a waiver of
subrogation against Illumina as an additional insured and contain no
cross-liability exclusion.  Customer agrees that the Parties intend that
Customer’s insurance coverage will be primary over any other potentially
applicable insurance.  Customer shall ensure that any umbrella or excess
liability coverage shall not treat the naming of Illumina as an additional
insured as a coverage change that voids or terminates such coverage.  The
policies may not be cancelled or amended without […***…] prior written notice to
Illumina, and the policies should so state.  Customer shall maintain such
insurance at all times during this Agreement and for a period of […***…].  

 

18.Warranty for Products.  All warranties are personal to Customer and may not
be transferred or assigned to a third party.  All warranties for Products are
Facility-specific and do not transfer if the Product is moved to another
Facility of Customer, unless Illumina conducts or consents in writing to such
move.  These warranties only apply to Products purchased under this Agreement.  

 

 

a.

Warranty for Consumables.  Illumina warrants that TG Consumables, other than
custom TG Consumables, will have no less than […***…] shelf-life at the time of
shipment from Illumina and conform to their Specifications until the later of
(i) […***…] from the date of shipment from Illumina, and (ii) […***…] by
Illumina, but in no event later than […***…] from the date of
shipment.  Illumina warrants that Non- TG Consumables, other than custom Non-TG
Consumables, will conform to their Specifications until the later of (i) […***…]
from Illumina, and (ii) any expiration date or the end of the shelf-life
pre-printed on such Non-TG Consumable by Illumina, but in no event later than
[…***…].  With respect to custom Consumables (i.e., Consumables, whether they
are TG Consumables or Non-TG Consumables) made to specifications or designs made
by Customer or provided to Illumina by, or on behalf of, Customer, Illumina only
warrants that the custom Consumables will be made and tested in accordance with
Illumina’s standard manufacturing and quality control processes.  Illumina makes
no warranty that custom Consumables will work as intended by Customer or for
Customer’s intended uses.  

 

 

b.

Warranty for Illumina Hardware.  Illumina warrants that Illumina Hardware, other
than Upgraded Components, will conform to its Specifications for a period of
[…***…] from Illumina unless the Illumina Hardware includes Illumina-provided
installation in which case the warranty period begins on the date of
installation or […***…], whichever occurs first (such warranty to be known as
the “Base Hardware Warranty”); provided that, the Base Hardware Warranty period
for Illumina Hardware that requires Customer’s signature of document after
passing certain testing criteria starts on the date that the Illumina Hardware
passed such testing criteria.  “Upgraded Components” means Illumina-provided
components, modifications, or enhancements to Illumina Hardware that was
acquired by Customer prior to the date Illumina provides these Upgraded
Components. Illumina warrants that Upgraded Components will conform to their
Specifications for a period of […***…].  Upgraded Components do not extend the

 

***Confidential Treatment Requested***

17

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

warranty for the Illumina Hardware unless the upgrade was conducted by Illumina
at Illumina’s facilities in which case the upgraded Illumina Hardware shipped to
Customer comes with a Base Hardware Warranty.

 

 

c.

Exclusions from Warranty Coverage.  The foregoing warranties in Section 18(a)
and (b) shall not apply to the extent a non-conformance is due to (i) abuse,
misuse, neglect, negligence, accident, improper storage, or use contrary to the
Documentation (misuse includes use of a Consumable more than one time), (ii)
improper handling, installation, maintenance, or repair (other than by Illumina
personnel), (iii) unauthorized alteration, (iv) acts of God, including without
limitation, fire, flood, tornado, earthquake, hurricane, lightning, threat of or
actual acts of terrorism or war, or (v) use with a third party’s good not
provided by Illumina (unless its Documentation or Specifications expressly state
such third party’s good is for use with it).

 

 

d.

Sole Remedy.  In the event Product does not conform to warranty, Illumina will
repair, replace or provide a credit for the Product, as set forth below.  The
following states Customer’s sole remedy and Illumina’s sole obligations under
the foregoing warranties.

 

 

i.

Consumables. Replaced Consumables come with the same warranty as a new
Consumable.  For any Consumables that Customer claims fail to conform to the
applicable warranty and for which Illumina is able to reasonably confirm such
non-conformance (“Non-Conforming Consumables”), Illumina will issue to Customer
a credit of […***…]%) of the invoice price of the Non-Conforming Consumables,
provided that on a case-by-case basis and to the extent Customer requests in
writing, Illumina shall provide Customer Non-TG Consumables as a replacement for
any Non-Conforming Consumables that are TG Consumables (any such replacement
Non-TG Consumables, “Replacement Non-TG Consumables”) and shall issue to
Customer a credit for […***…]. Further, if Customer did not require Illumina to
use a specific carrier for a given Product shipment and to the extent that
Customer provides an initial notification to Illumina in writing within […***…]
following receipt of the applicable shipment that any Consumables in such
shipment are Non-Conforming Consumables due to damage to the applicable
Consumables during shipment (and provides a second notification within […***…]
following Customer’s receipt of such shipment, confirming that Customer believes
such Consumables to be Non-Conforming Consumables due to damage to the
applicable Consumables during shipment), then in addition to all other remedies
set forth in this Section 18.d.ii (including any credits), Illumina shall issue
to Customer a credit of […***…]%) of the invoice price of the Non-Conforming
Consumables.  Illumina shall promptly credit Customer’s account for any credits
issued pursuant to this Section 18.d.ii.

 

 

ii.

Illumina Hardware. Illumina will repair or replace the Illumina Hardware in its
discretion; provided that Illumina will repair or replace such Illumina Hardware
in Customer’s sole discretion if (1) a given piece of Illumina Hardware has been
previously repaired […***…] for the same or similar defect that caused such
Illumina Hardware to fail to meet the applicable Illumina Hardware warranty,
including any defect resulting from Illumina’s (or Illumina’s agent’s) failure
to fully correct a previously repaired defect or (2) within […***…], Customer
determines that such given piece of Illumina Hardware fails to meet Customer’s
validation requirements.  Illumina Hardware may be repaired or replaced with
functionally equivalent, reconditioned, or new Illumina Hardware or components
(if only a component of Illumina Hardware is non-conforming).  If the Illumina
Hardware is replaced in its entirety, the warranty period for the replacement
Illumina Hardware shall be the later of (a) […***…] and (b) […***…]; provided
that if Customer unreasonably prohibits Illumina from delivering and installing
a given piece of replacement Illumina Hardware for more than […***…], the time
period specified in clause (a) of this sentence shall be […***…].  If only a
component is being repaired or replaced, the warranty period for such component
is […***…] (and Illumina shall provide […***…], or […***…], whichever is
longer.  

 

 

***Confidential Treatment Requested***

18

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

e.

Procedure. In order to be eligible for repair or replacement under this warranty
Customer must (i) promptly contact Illumina’s customer support department to
report the non-conformance, (ii) cooperate with Illumina in the diagnosis of the
non-conformance, and (iii) return the Product, transportation charges prepaid,
to Illumina following Illumina’s instructions or, if agreed by Illumina, grant
Illumina’s authorized repair personnel access to this Product in order to
confirm the non-conformance and make repairs.

 

 

f.

Third-Party Goods.  Illumina has no warranty obligations with respect to any
goods or software originating from a third party and supplied to Customer under
this Agreement.  Third-party goods or software are those that are labeled or
branded with a third-party’s name.  The warranty for third-party goods or
software, if any, are provided by the original manufacturer.  Illumina will
cooperate with Customer in filing any warranty claims with such third parties.

 

19.Term; Cancellation; Termination.  

 

 

a.

Term.  This Agreement shall commence on the Effective Date and terminate on the
[…***…] anniversary of the Restatement Date (the “Term”) unless otherwise
terminated early as provided hereunder.  

 

 

b.

Termination.  Without limiting any other rights to terminate expressly provided
in this Agreement or under law, this Agreement may be terminated early as
follows:  

 

 

i.

Breach of Agreement.  If either Party materially breaches this Agreement and
fails to cure such breach within […***…] after receiving written notice of the
breach, the non-breaching Party shall have the right to terminate this Agreement
by providing written notice to the other Party.  The Parties agree that a
material breach of Section 3.a (Rights Accompanying Purchase – Consumables), 3.b
(Rights Accompanying Purchase – Illumina Hardware and Software), 3.c (Existing
Instruments), 5 (Limitation on Use), 17.g (Insurance), 22.g (Assignment) or 22.h
(Export) is a material breach of this Agreement.

 

 

ii.

Bankruptcy.  Either Party may terminate this Agreement, effective immediately
upon written notice, if the other Party becomes the subject of a voluntary or
involuntary petition in bankruptcy or any proceeding relating to insolvency,
receivership, liquidation or composition for the benefit of creditors that is
not dismissed within […***…].  In the event of any bankruptcy or insolvency
proceeding commenced by or against Customer, Illumina shall be entitled to
cancel any Purchase Order then outstanding and not accept any further Purchase
Order until bankruptcy or insolvency proceeding is resolved.

 

 

iii.

Continuous Supply Failure.  Subject to the terms and conditions of this
Agreement, Customer may terminate this Agreement early by providing […***…]
prior written notice in the event Illumina does not provide TG Consumables or
Temporary Consumables for valid Purchase Orders accepted by Illumina for a
period of […***…].

 

 

c.

Right to Cease Delivery.  In addition to any other remedies available to
Illumina under this Agreement, in equity, or at law, Illumina reserves the right
to cease shipping Product to Customer immediately if Customer (1) uses the
Product outside the scope of the rights expressly conferred to Customer pursuant
to Section 3 (Rights Accompanying Purchase) of this Agreement, (2) fails to pay
undisputed invoices that are […***…] past due, (3) materially breaches any
provision of Section 5, or (4) materially breaches any Customer representation
or warranty made hereunder.  

 

20.Survival of Obligations   All provisions of this Agreement that by their
nature should survive termination or expiration of this Agreement shall survive
termination or expiration, including without limitation, Sections 1
(Definitions),2.a (Applicability of Terms and Conditions – Exclusive Terms), 3.a
(Rights Accompanying Purchase – Consumables), 3.b (Rights Accompanying Purchase
– Illumina Hardware and Software), 3.d (Rights Accompanying Purchase –
Software), 4.a. (Additional Rights), 5 (Limitations on Use), 7.a (Pricing;
Purchase

 

***Confidential Treatment Requested***

19

Supply Agreement

 

--------------------------------------------------------------------------------

 

Orders – Pricing), 7.c (Pricing; Purchase Orders – Payment Instead of Taking TG
Consumable), 7.e (Pricing; Purchase Orders – On Time Deliveries), 8 (Invoices;
Payment; Taxes), 9 (Shipping Terms; Title and Risk Loss), 13.a (Regulatory;
Quality Audits – Research Use), 13.b (Regulatory; Quality Audits – Regulatory
Approvals), 14 (Limitation of Liability), 15 (Limited Warranties), 16
(Confidentiality), 17 (Indemnity; Insurance), 18 (Warranty for Products), 19
(Term; Cancellation; Termination), 20 (Survival of Obligations), 21 (Governing
Law), and 22 (Miscellaneous), and all payment obligations incurred
hereunder.  Termination or expiration of this Agreement shall not relieve the
Parties of any liability or obligation which accrued hereunder prior to the
effective date of such termination or expiration nor preclude either Party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this Agreement, nor prejudice either Party’s right
to obtain performance of any obligation.

 

21.Governing Law.  This Agreement and performance by the Parties hereunder shall
be construed in accordance with the laws of the State of New York, U.S.A.,
without regard to provisions on the conflicts of laws.

    

22.Miscellaneous.

 

a.

Representations and Warranties.  

 

 

i.

Customer.  Customer represents and warrants that (i) it owns or leases the
Facilities; (ii) it has the right and authority to enter into this Agreement;
(ii) it has all rights and licenses necessary to purchase and use the Products;
(iii) it does not require a license to any Illumina Application Specific IP,
including without limitation, any Affiliate Application Specific IP in order to
use the Products; (iv) when performing Customer Use, it will only use the TG
Consumables and Temporary Consumables; (v) it will use the Non-TG Consumables
only for Research Use; and (vi) the person(s) signing this Agreement on its
behalf has the right and authority to bind Customer to the terms and conditions
of this Agreement. Further, in the case of Foundation Medicine, Inc., Foundation
Medicine, Inc. represents and warrants that (i) the person(s) signing this
Agreement on its behalf has the right and authority to bind FMI Germany GmbH to
the terms and conditions of this Agreement, (ii) FMI Germany GmbH is a
wholly-owned subsidiary of Foundation Medicine, Inc., and (iii) Foundation
Medicine, Inc. is jointly and severally liable for the acts or omissions of FMI
Germany GmbH.

 

 

ii.

Illumina.  Illumina represents and warrants that (i) it has the right and
authority to enter into this Agreement, (ii) it has all rights and licenses
necessary to sell the Products in accordance with the terms and conditions of
this Agreement, and (iii) the person signing this Agreement on its behalf has
the right and authority to bind Illumina to the terms and conditions of this
Agreement.

 

 

b.

Illumina Affiliates.  Customer agrees that Illumina may delegate its performance
under this Agreement to one or more of its Affiliates.  Illumina invoices and
other documentation may come from an Illumina Affiliate and Customer shall honor
those just as if they came directly from Illumina.

 

 

c.

Transferred Illumina Hardware.  In accordance with that certain letter agreement
dated […***…], by and among Customer, Illumina and Sequenom, Inc. (the “Letter
Agreement”), the equipment set forth on Exhibit A to the Letter Agreement
(“Transferred Equipment”) shall be deemed Illumina Hardware under this
Agreement, and all of the terms and conditions of this Agreement shall apply to
such Transferred Equipment except Section 9 (Shipping Terms; Title and Risk of
Loss), Section 12.a (Illumina Hardware), and Section 18 (Warranty).

 

 

d.

Legal Compliance.  Nothing in this Agreement is intended, or should be
interpreted, to prevent either Party from complying with all applicable laws,
regulations, or governmental orders.

 

 

e.

Documentation; Hierarchy of Documents.  Customer agrees that it shall use the
Documentation in accordance with the restrictions set forth therein (e.g.,
restrictions against altering, modifying or copying, or removing the
Documentation from Customer’s facility), and further agrees that it will use
Products in accordance with the Product Documentation.  Notwithstanding anything
to the contrary in the

 

***Confidential Treatment Requested***

20

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

Documentation, Specifications, or EULA in the event of inconsistency between the
terms and conditions of this Agreement and the term of such documents, the terms
and conditions of this Agreement shall supersede and control.  In no event will
any such documents […***…] when such use otherwise complies with this
Agreement.  Permitted copies of the Documentation shall include Illumina’s
copyright and other proprietary notices.

 

 

f.

Severability; No Waiver.  If any provision of this Agreement is held invalid or
unenforceable, such provision shall be enforced to the maximum extent
permissible so as to effect the intent of the Parties, and the remainder of this
Agreement will continue in full force and effect.  The failure of either Party
to exercise any right granted herein or to require any performance of any term
of this Agreement or the waiver by either Party of any breach of this Agreement
shall not prevent a subsequent exercise or enforcement of, or be deemed a waiver
of any subsequent breach of, the same or any other term of this Agreement.    

 

 

g.

Assignment.  Neither Party may  assign or transfer this Agreement or any rights
or obligations under this Agreement, whether voluntary, by operation of law or
otherwise, without the prior written consent of the other Party; provided,
however, that no consent shall be required for any assignment in connection with
any merger, acquisition or the sale of all or substantially all of the stock or
assets of a Party to a party that agrees in writing to be bound by the terms and
conditions of this Agreement, and Illumina may assign this Agreement to any
Affiliate without Customer’s written consent.  Any assignment or transfer of
this Agreement made in contravention of the terms hereof shall be null and
void.  Subject to the foregoing, this Agreement shall be binding on and inure to
the benefit of the Parties’ respective successors and permitted assigns.  

 

 

h.

Export.  Customer agrees that the Consumables, or any related technology
provided under this Agreement may be subject to restrictions and controls
imposed by the United States Export Administration Act and the regulations
thereunder (or the regulations and laws of another country).  Customer agrees
not to export or re-export the Consumables, or any related technology into any
country in violation of such controls or any other laws, rules or regulations of
any country, state or jurisdiction.

 

 

i.

Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed received when (i) delivered personally; (ii) 5 days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid (or 10 days for international mail); or (iii) 1 day
after deposit with a commercial express courier specifying next day delivery or,
for international courier packages, 2 days after deposit with a commercial
express courier specifying 2-day delivery, with written verification of
receipt.  All notices shall be sent to the following or any other address
designated by a Party using the procedures set forth in this Sub-Section:

 

If to Illumina:

 

 

Legalnotices@illumina.com

If to Customer:

 

Foundation Medicine, Inc.

150 Second Street

Cambridge, MA 02141

Attn:  President and Chief Operating Officer

 

With a copy to:

 

Foundation Medicine, Inc.

150 Second Street

Cambridge, MA 02141

Attn:  General Counsel

 

 

***Confidential Treatment Requested***

21

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

j.

Force Majeure. Neither Party shall be responsible for any failure to perform or
delay in the performance of this Agreement attributable in whole or in part to
any cause beyond its reasonable control, including but not limited to acts of
God, fire, flood, tornado, earthquake, hurricane, lightning, government actions,
actual or threatened acts of war, terrorism, civil disturbance or insurrection,
sabotage, labor shortages or disputes […***…], failure or delay in delivery by
Illumina’s suppliers or subcontractors, transportation difficulties, shortage of
energy, raw materials or equipment, or the other Party’s fault or negligence (a
“Force Majeure Event”).  In the event of any delay caused by a Force Majeure
Event, the delivery date for performance shall be deferred for a period equal to
the time lost by reason of the delay.  Notwithstanding anything in this
Agreement to the contrary, Customer’s payment obligations are not affected by
this provision.

 

 

k.

Entire Agreement; Amendment; Waiver. This Agreement represents the entire
agreement between the Parties regarding the subject matter hereof and supersedes
all prior discussions, communications, agreements, and understandings of any
kind and nature between the Parties.  No amendment to this Agreement will be
effective unless in writing and signed by both Parties.  No waiver of any right,
condition, or breach of this Agreement will be effective unless in writing and
signed by the Party who has the right to waive the right, condition or breach
and delivered to the other Party.  Customer agrees that  (i) actual knowledge by
Illumina, Illumina’s Affiliates, or their respective directors, officers,
employees, or agents that Customer is using Product in any manner or for any
purpose outside the scope of the rights expressly granted to Customer in Section
3 (Rights Accompanying Purchase) does not (A) waive or otherwise limit any
rights that Illumina, or Illumina’s Affiliates, may have as a result of such use
of the Product, including without limitation, any rights or remedies available
under the terms and conditions of this Agreement, and any rights or remedies
available at law or in equity, (B) grant Customer a license to any intellectual
property owned or controlled by Illumina or Illumina’s Affiliates whether by
implication, estoppel, or otherwise with respect to such use of the Product, and
(ii) any trade usage, and any course of performance or course of dealing between
Illumina and Customer, will not be used to interpret the terms and conditions of
this Agreement, including without limitation, the scope of the rights for
Product conferred under Section 3 (Rights Accompanying Purchase).

 

 

l.

Relationship of the Parties; No Third-Party Beneficiaries.  The Parties are
independent contractors under this Agreement and nothing contained in this
Agreement shall be construed as creating a partnership, joint venture or agency
relationship between the Parties or, as granting either Party the authority to
bind or contract any obligation in the name of the other Party, or to make any
statements, representations, warranties or commitments on behalf of the other
Party.  

  

 

m.

Publicity; Use of Names or Trademarks; Disclosure of Agreement.  Each Party
shall obtain the prior written consent of the other on all press releases or
other public announcements relating to this Agreement, including its existence
or its terms; provided that, Customer may issue a press release relating to the
execution of this Agreement promptly following the Effective Date, the form and
substance of which shall be mutually agreed upon by the
Parties.  Notwithstanding any of the foregoing, if required by law, including
without limitation by the U.S. Securities and Exchange Commission or any stock
exchange or Nasdaq, then a Party may issue a press release or other public
statement regarding this Agreement or file a copy of this Agreement as an
exhibit to a public filing; provided that, the other Party has received prior
written notice of such intended press release, public statement or disclosure
and an opportunity to seek a protective order or confidentiality treatment if
practicable under the circumstances and the right to propose redactions to this
Agreement if it is to be filed as an exhibit to a public filing and such
proposals not to be unreasonably refused, and the Party subject to the
requirement cooperates with the other Party to limit the disclosure and includes
in such press release, public statement or disclosure only to the minimum amount
of information relating to this Agreement as is required by such law.  Except as
required by applicable law or regulations, neither Party shall use the name or
trademarks of the other Party without the express prior written consent of the
other Party.

 

 

***Confidential Treatment Requested***

22

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

n.

Headings; Interpretation; Miscellaneous.  Sections, titles and headings in this
Agreement are for convenience only and are not intended to affect the meaning or
interpretation hereof.  This Agreement has been negotiated in the English
language.  Any translation is for convenience only.  Only the English language
version shall control.  Whenever required by the context, the singular term
shall include the plural, the plural term shall include the singular, and the
gender of any pronoun shall include all genders.  As used in this Agreement
except as the context may otherwise require, “include”, “includes”, “including”,
and “such as” are deemed to be followed by “without limitation”, whether or not
they are in fact followed by such words or words of like import, and “will” and
“shall” are used synonymously.  Except as expressly stated, any reference to
“days” shall be to calendar days, and “business day” shall mean all days other
than Saturdays, Sundays or a national or local holiday recognized in the United
States, and any reference to “calendar month” shall be to the month and not a 30
day period, and any reference to “calendar quarter” shall mean the first 3
calendar months of the year, the 4-6th calendar months of the year, the 7-9th
calendar months of the year, and the last 3 calendar months of the
year.  Whenever the last day for the exercise of any privilege or the discharge
of any duty hereunder shall fall on a Saturday, Sunday, or national holiday, the
Party having such privilege or duty shall have until 5:00 pm PST on the next
succeeding business day to exercise such privilege or to discharge such
duty.  It is further agreed that no usage of trade or other regular practice
between the Parties hereto shall be used to interpret or alter the terms of this
Agreement.  Ambiguities, if any, in this Agreement shall not be construed
against any particular Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.  Illumina is constantly innovating and
developing new products or new versions of products.  If specific products are
listed in this Agreement, Illumina is not guaranteeing that the specific
products will be manufactured throughout the Term.  

 

 

o.

Counterparts.  This Agreement may be executed in one or more counterparts, and
each of which shall be deemed to be an original, and all of which shall
constitute one and the same instrument.

 

 

 

***Confidential Treatment Requested***

23

Supply Agreement

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives.

 

Customer:  Illumina:

 

 

By: /s/ Jason Ryan      By: /s/ Jeffrey S. Eidel

 

Name: Jason
Ryan                                                            Name:Jeffrey S.
Eidel

 

Title: Chief Financial Officer                                        Title:VP,
Corporate & Business Development

 

Date:    June 6, 2018      Date:   June 6, 2018

Signature Page to Amended and Restated Supply, Service, and Support Agreement

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

Exhibit A

[…***…]

 

[…***…]

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 

[…***…]

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 

[…***…]

 

 

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

 

Exhibit A-1

[…***…]

 

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

 

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

 

 

[…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…]

 

 




 

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

 

Appendix I

Service Contract Terms and Conditions

 

Illumina’s Service Contracts are subject to the following terms, conditions, and
limitations.

 

 

1.

Definitions. “Covered Hardware” means those portions of the Hardware that are
covered by a Service Contract purchased by Purchaser hereunder.  “Current
Specifications” means Seller’s written specifications for the Covered Hardware
that apply to such Covered Hardware as provided in the Service Contract that is
purchased hereunder, but only if the purchased Service Contract provides that
the Covered Hardware will conform to current specifications rather than the
Original Specifications.  “Purchaser” means the person or entity acquiring the
Service Contract from Seller (i.e., ‘Customer’ as defined in the Agreement to
which this Appendix I is attached).  “Documentation” means Seller’s user manual,
package insert, and similar documentation, for the Covered Hardware in effect on
the date that such Covered Hardware shipped from Seller.  Documentation may have
contained additional terms and conditions that are hereby incorporated herein by
reference.  Documentation may have been provided (including by reference to a
website) with the Covered Hardware at time of shipment or provided
electronically from Seller.  “EULA” means the end user license agreement for
Software.  “Facility” means the physical address where Covered Hardware is
located.  “Hardware” means Seller branded instruments, accessories, or
peripherals.  “Original Specifications” means Seller’s written specifications
for the Covered Hardware in effect on the date that such Covered Hardware
shipped from Seller.  “Original Terms” means the Seller terms and conditions of
sale in effect on the date the Covered Hardware was shipped from Seller setting
forth the terms and conditions of Purchaser’s purchase and use of such Covered
Hardware, components thereof, and Software.  “Quotation” means a written
quotation provided by Seller to Purchaser for the Service Contract. “Seller”
means Illumina.  The Selling entity is identified on the quotation, order
acknowledgment or similar communication, or Seller website if the order is being
placed electronically at Seller’s website.  “Specifications” means the Current
Specifications or the Original Specifications, as applicable; provided that,
Specifications shall in all cases refer to the Original Specifications unless
otherwise set forth in the Service Contract.  “Site” means the smallest
definable room that contains the Covered Hardware.  “Software” means Seller
branded software provided by Seller with the Covered Hardware.  All Software is
licensed and not sold and may be subject to additional terms found in the
Software’s end user license agreement.  “Term” means the length of the term of
the Service Contract.    

 

2.

Term. All Service Contracts are for a period of 12 months, unless otherwise
agreed to in writing by Seller or as set forth in the relevant Quotation.

 

3.

Response Time and On-site Support.  Seller will use commercially reasonable
efforts to respond to Purchaser’s requests for service within the time period
specified in the Service Contract.  All requests for service must be made
through Seller’s customer support organization (“Purchaser Solutions”).  Please
refer to Seller’s website for Purchaser Solutions contact information.  Seller
reserves the right to provide service and support by any method in its sole
discretion, including but not limited to, remote instruction via telephone,
Internet or email, mailing to Purchaser replacement parts or test equipment,
exchanging Purchaser’s component equipment with loaner equipment while repairs
are being made, and deploying service or applications personnel for on-site
services.  Other than installation and preventative maintenance visits, Seller
shall determine in its sole discretion whether and when any personnel or
replacement parts or equipment are to be sent to Purchaser’s site.  Seller shall
respond to Purchaser’s request for support in accordance with the average
response time specified in the Service Contract.  Seller will provide a minimum
number of on-site support visits as specified in the Service Contract if the
Purchaser has identified a specific need that can be fulfilled by the visit and
if the Purchaser has made reasonable accommodation for scheduling the visit.  If
no need is identified and the timing of any visit cannot be scheduled at a
mutually-agreeable date and time, Seller may provide fewer visits than
prescribed in the Service Contract.

 

4.

Software Support.  During the Term, Seller shall use commercially reasonable
efforts to provide all Software updates and qualified Software upgrades in
accordance with the terms of the Service Contract as such materials become
commercially available for distribution.  Purchaser’s use of all Software,
updates,

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

 

and upgrades of Software shall be subject to this Agreement, the Original Terms,
and the applicable EULA.

 

5.

Hardware Support.  During the Term, Seller shall use commercially reasonable
efforts to install mandatory Hardware updates in accordance with the terms of
the Service Contract as such materials become available for
distribution.  Whether a Hardware update is mandatory shall be determined by
Seller in its sole discretion.  Seller shall reschedule Hardware updates to
coincide with preventive maintenance visits.  If Purchaser requests that such
Hardware updates occur at a time or date other than during preventive
maintenance visits, Seller may, at its sole discretion, charge Purchaser for any
costs and expenses incurred in connection with such Hardware update visit.  All
updated Hardware and components thereof and Purchaser’s use of the same shall be
subject to this Agreement and the Original Terms.

 

6.

Hardware Repairs.  Seller shall use commercially reasonable efforts to repair
Covered Hardware reported by Purchaser and deemed inoperable by Seller’s
Purchaser Solutions personnel.  Seller’s sole obligation hereunder is to provide
parts and labor according to the terms of the Service Contract and is limited to
only repair or replacement of Seller branded parts originally provided by Seller
to Purchaser.  All repaired or replaced items and Purchaser’s use of the Covered
Hardware including the repaired or replaced components shall be subject to this
Agreement and the Original Terms.  For clarity, repaired or replaced items will
be warranted to conform to the Specifications for 90 days from the date of
installation or repair of such repaired or replaced item.

 

7.

Documentation Updates.  Seller shall use commercially reasonable efforts to
provide updates to Documentation according to the terms of the Service Contract
as they become available for distribution.  Whether a Documentation update is
mandatory shall be determined by Seller in its sole discretion.  All updates to
Documentation and Purchaser’s use of the Documentation shall be subject to this
Agreement and the Original Terms.

 

8.

Replacement Parts. All replacement parts and components provided by Seller will
be new or refurbished, in Seller’s sole discretion, and shall be furnished on an
exchange basis.  All Hardware or components thereof or other parts removed for
replacement shall become the property of Seller.  All replaced parts and
components and Purchaser’s use of the Covered Hardware including the replaced
parts and components shall be subject to this Agreement and the Original
Terms.  For clarity, repaired or replaced items will be warranted to conform to
the Specifications for […***…] from the date of installation or repair of such
repaired or replaced item.    

 

9.

Loaner Hardware.  Seller may choose to provide, in its sole discretion, loaner
hardware or components to Purchaser to substitute for the Covered Hardware or a
component thereof, while service is being provided.  Seller will be responsible
for all costs associated with the shipment of such loaner hardware or components
to Purchaser’s Site, exclusive of any taxes or duties, which are the sole
responsibility of Purchaser.  Loaner hardware or components shall be certified
by Seller’s Purchaser Solutions using the same criteria as used for new hardware
or components.  Loaner hardware or components shall remain the sole property of
Seller, and must be returned within 30 days of Seller’s request.  Purchaser’s
use of loaner hardware or components shall be subject to Seller’s current terms
and conditions of sale that apply to such loaner hardware or component.

 

10.

Preventative Maintenance Visits.  Seller will provide a preventative maintenance
on-site visit according to the terms of the Service Contract, which may result
in two to three days of system down time to Purchaser.  Seller shall cooperate
with Purchaser to schedule such preventative maintenance visits at a time that
is mutually convenient for both Parties.  All such preventative maintenance
services will be provided by Seller designated service personnel.  All travel,
labor and parts/materials expenses associated with prescribed preventative
maintenance visits, visits to service, repair or replace covered items, and
applications support visits as provided for in the Service Contract  are
included in the price set forth for such Service Contract.  Preventative
maintenance services include testing and adjusting the Covered Hardware to the
Specifications.  If any preventative maintenance visit within the Term is
precluded due to Purchaser’s inability to provide a sufficient time period for
such services and down time, Seller shall not be obligated to provide a
substitute preventative maintenance visit.  Seller shall not be liable for any
economic, consequential, incidental, special or other damages or losses of any
kind resulting from the down time during such preventative maintenance visits.

 

11.

Purchaser Responsibilities.  

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

 

a.

Proper Use:  The performance of Covered Hardware when operated in corrosive
environments, or in conditions, or in a manner, outside of the Specifications
including Seller’s site requirements found in the Documentation or not in
accordance with its Documentation may have their performance adversely affected,
and are therefore not guaranteed hereunder.  The Purchaser agrees to use the
Covered Hardware in a safe and reasonable manner pursuant to the Documentation
and the Original Terms.  

 

b.

Access:  The Purchaser will provide Seller with access to the Covered Hardware
along with adequate working space and facilities within a reasonable distance of
the Covered Hardware.  Access will also be provided to all information and
facilities that are reasonably necessary for Seller to service the Covered
Hardware.

 

c.

Data Back-up and Security:  The Purchaser is responsible for maintaining a
procedure to reconstruct any lost or altered files, data, or programs, as well
as for the security of all confidential, proprietary, and classified
information.  

 

d.

Networking:  The Purchaser is responsible for maintaining all computer
networking as it relates to the integration of any components of the Covered
Hardware outside of such system and within the Purchaser’s network.

 

e.

Representative:  A representative of Purchaser will be present on-site at all
times service is being performed by Seller’s designated service personnel.

 

f.

Toxic/BioHazardous Substances:  The Purchaser will notify Seller in writing if
any Covered Hardware is used for analysis of toxic, hazardous or dangerous
substances.  Such Covered Hardware must be decontaminated by Purchaser in
accordance with Seller’s decontamination procedures and Purchaser shall fax a
completed and executed Decontamination Certificate to Purchaser Solutions before
any service may be performed on the Covered Hardware.

 

g.

Environment:  The Purchaser agrees to provide Seller’s designated service
personnel with a safe environment for their work.  

 

h.

Disposal of Waste Products:  The Purchaser is responsible for the proper
disposal of waste products that result from maintenance and service work on the
Covered Hardware.

 

i.

Facilities:  The Purchaser is responsible for ensuring that the Site will adhere
to Seller’s site requirements found in the Documentation or Specifications.  Any
material deviation from Seller’s site requirements affecting the proper
functioning of the Covered Hardware shall relieve Seller of its obligations
under this Agreement, including without limitation, under the Service Contract.

 

12.

Exclusions and Restrictions.  The terms of this Agreement cover maintenance and
repair for conditions that result from normal use and operation as described in
the Documentation for the Covered Hardware.  Seller will not be obligated to
perform maintenance or repair on any Covered Hardware which, in its reasonable
judgment:

 

a.

Has been subjected to abuse, misuse, neglect, negligence, accident, improper
testing, improper installation other than installation performed by Seller
authorized personnel, improper storage, improper handling, or use contrary to
any instructions issued by Seller or has been used in any manner inconsistent
with its Documentation:

 

b.

Has been repaired, altered, disassembled, reassembled, or damaged as a result of
modifications made to the Covered Hardware that were not authorized in writing
by Seller;

 

c.

Has been damaged by environmental conditions at the Site;

 

d.

Has not been installed, operated, repaired and maintained in accordance with its
Documentation or has been damaged due to operators failing to perform standard
operating procedures or routine maintenance as prescribed in the applicable
Documentation;

 

e.

Has been moved from the Site by persons not expressly authorized in writing by
Seller;

 

f.

Has been used with any third-party software, hardware, or item including,
without limitation, reagent which has not been previously approved in writing by
Seller;

 

g.

Has been exposed to Bio-safety Level 3 or 4 agents (as defined by The
Occupational Safety and Health Administration);

 

h.

Has been exposed to radioactivity, and has not been decontaminated to below
exempt levels; or

 

i.

Has been damaged due to an act of Force Majeure as defined herein.

 

13.

Services by Third Parties on Seller’ Behalf.  Seller reserves the right to
retain or contract outside vendors of its choosing to provide service and
support hereunder.  In any instance where the terms and

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

 

conditions of such vendor’s service, support, and warranty agreement conflicts
with the terms and conditions of this Agreement, the terms and conditions of
this Agreement shall govern; provided, however that any exclusions on coverage
contained in an OEM vendor’s terms and conditions shall remain in full force and
effect.  

 

14.

Relocation of Hardware.  All Service Contracts terminate automatically with
immediate effect and without the need for notice to Purchaser if Covered
Hardware is moved to a different Facility. Upon such termination, Seller will
credit Purchaser’s account with Seller an amount equal to the unused portion of
the Service Contract; provided that, Purchaser pre-paid for the Service Contract
in full.  If Seller (or a third party acting on behalf of Seller) conducts the
move of the Covered Hardware on Purchaser’s behalf then Seller and Purchaser
will enter into a new Service Contract for such Covered Hardware at the new
Facility.

 

15.

Export of Hardware.  Purchaser agrees not to move or relocate Covered Hardware
outside of the country to which Seller originally shipped it without the express
written authorization of an officer of Seller; provided that a conduct of the
move or relocation of the Covered Hardware by Seller (or a third party acting on
behalf of Seller) shall be deemed such express written authorization.

 

16.

Recertification Requirement. Hardware not under an existing Service Contract is
only eligible for a Service Contract if Seller has inspected the Hardware and
its ancillary equipment and provided a written notice to Purchaser that the
Hardware is eligible for a Service Contract (“Recertification
Requirement”).  Purchaser acknowledges that Hardware may have to be repaired, at
Purchaser’s sole expense, prior to being eligible for a Service
Contract.  Accordingly, Seller recommends that Purchaser renew its existing
Service Contracts prior to their expiration.

 

17.

Renewal of Service Contract.  If Purchaser renews the Service Contract on a
piece of Covered Hardware prior to the expiration of the Service Contract Seller
will waive the Recertification Requirement.

 

18.

Early Termination of Service Contract.  Purchaser or Seller may, in their sole
discretion, terminate the Service Contract early by providing 30 days prior
written notice to the other.  Upon such termination, Seller will credit
Purchaser’s account with Seller an amount equal to the unused portion of the
Service Contract; provided that, Purchaser pre-paid for the Service Contract in
full; and provided further that, the amount of such credit will be reduced by
the amount of any discount Seller provided Purchaser as a result of Seller
purchasing a multi-year Service Contract (“Unearned Discount”).  In the event
Purchaser’s Unearned Discount exceeds the amount of credit that Seller would
provide under this provision, Seller will invoice Purchaser the difference and
such invoice shall be paid within 30 days.

 

19.

Non-Transferable.  All Service Contracts are personal to the original Purchaser
of the Covered Hardware and may not be transferred or assigned to any third
party.  

 

20.

Force Majeure.  Seller is not responsible for any failure to perform or delay
attributable in whole or in part to any cause beyond its reasonable control,
including but not limited to acts of God, fire, flood, tornado, earthquake,
hurricane, lightning, government actions, actual or threatened acts of war,
terrorism, civil disturbance or insurrection, sabotage, labor shortages or
disputes, failure or delay in delivery by Seller’s suppliers or subcontractors,
transportation difficulties, shortage of energy, raw materials or equipment, or
Purchaser’s fault or negligence.  In the event of any such delay the delivery
date shall be deferred for a period equal to the time lost by reason of the
delay.  

 

21.

Unauthorized Activities.  Purchaser agrees not to, nor authorize any third party
to, engage in any of the following activities: (i) disassemble,
reverse-engineer, reverse-compile, or reverse-assemble the Covered Hardware or
an items provided hereunder (collectively “Materials”), (ii) separate, extract,
or isolate components of the Materials or subject the Materials or components
thereof to any analysis not expressly authorized in the Documentation, (iii)
gain access to or attempt to determine the methods of operation of the
Materials, or (iv) transfer to a third party, or grant a sublicense to, any
Software or any third-party software provided hereunder.  Purchaser further
agrees that the contents of and methods of operation of the Materials are
proprietary to Seller and the Materials contains or embodies trade secrets of
Seller.  

 

22.

Limited Liability.  TO THE EXTENT PERMITTED BY LAW, IN NO EVENT SHALL SELLER OR
ITS SUPPLIERS BE LIABLE TO PURCHASER OR ANY THIRD PARTY FOR COSTS OF PROCUREMENT
OF SUBSTITUTE PRODUCTS OR SERVICES, LOST PROFITS, DATA OR BUSINESS, OR FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF
ANY KIND ARISING OUT OF OR IN CONNECTION WITH, WITHOUT LIMITATION, THE SALE OF
THE COVERED

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

 

HARDWARE OR SERVICE CONTRACT, THE USE OF THE COVERED HARDWARE, THE ITEMS AND
SERVICES PROVIDED HEREUNDER, SELLER’S PERFORMANCE HEREUNDER OR ANY OF THESE
TERMS AND CONDITIONS, HOWEVER ARISING OR CAUSED AND ON ANY THEORY OF LIABILITY
(WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR
OTHERWISE).

 

TO THE EXTENT PERMITTED BY LAW, SELLER’S TOTAL AND CUMULATIVE LIABILITY TO
PURCHASER OR ANY THIRD PARTY ARISING OUT OF OR IN CONNECTION WITH THESE TERMS
AND CONDITIONS, INCLUDING WITHOUT LIMITATION, THE COVERED HARDWARE OR ITEMS
PROVIDED HEREUNDER (INCLUDING USE THEREOF), THE SERVICE CONTRACT, THE SERVICES
PROVIDED HEREUNDER, AND SELLER’S PERFORMANCE HEREUNDER, WHETHER IN CONTRACT,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, SHALL IN NO EVENT
EXCEED […***…].

 

 

23.

Limitations on Warranties.  TO THE EXTENT PERMITTED BY LAW AND SUBJECT TO THE
EXPRESS WARRANTIES MADE IN THESE TERMS AND CONDITIONS SELLER MAKES NO (AND
EXPRESSLY DISCLAIMS ALL) WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT
TO THE COVERED HARDWARE, THE ITEMS PROVIDED HEREUNDER, THE SERVICE CONTRACTS,
AND THE SERVICES PROVIDED HEREUNDER, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT,
OR ARISING FROM COURSE OF PERFORMANCE, DEALING, USAGE OR TRADE.

 

 

***Confidential Treatment Requested***

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Ordering Affiliates

 

 

FMI Germany GmbH

***Confidential Treatment Requested***

 